DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a method having the features of the claim including:
receiving, as touch input at a touch-sensitive display of the electronic device, a user input command to perform a control operation from an object touching the touch-sensitive display; 	determining, with one or more motion sensors of the electronic device, whether the electronic device moves in three-dimensional space while the object is touching the touch-sensitive display; and 	precluding, with one or more processors of the electronic device, execution of the control operation in response to the user input command, wherein the receiving occurs when the electronic device is in an unlocked mode of operation.	Regarding claim 21, none of the prior art teaches a method having the features of the claim including:
monitoring, with one or more motion sensors, motion of the electronic device while the object is touching the touch-sensitive display; detecting, with the touch-sensitive display, the object releasing the touch- sensitive display; and 	where the electronic device failed to move in the three-dimensional space while the object was touching the touch-sensitive display, executing, with6U.S.S.N. 16/373,532 the one or more processors of the electronic device, the control operation in response to the user input command.	The dependent claims 2-11 and 22-29 are allowable based on their dependency from allowable claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694